PER CURIAM
Defendant appeals from a conviction and sentencing for first-degree sexual abuse, ORS 163.427. Defendant argues that the trial court erred in allowing a state’s witness to testify to a medical diagnosis of the victim of sexual abuse and that the trial court erred in imposing a compensatory fine. We vacate the compensatory fine and otherwise affirm.
A compensatory fine may be awarded only if the trial court finds that the victim suffered a pecuniary loss. State v. Barkley, 315 Or 420, 438, 846 P2d 390, cert den 510 US 837 (1993) ; State v. Forrester, 130 Or App 459, 462, 882 P2d 1124 (1994) . Here, no evidence was submitted that the victim suffered a pecuniary loss, and the trial court expressly found that there was no pecuniary loss.
Compensatory fine vacated; otherwise affirmed.